--------------------------------------------------------------------------------

FIRST AMENDMENT TO OPTION TO PURCHASE AND ROYALTY AGREEMENT

This FIRST AMENDMENT TO OPTION TO PURCHASE AND ROYALTY AGREEMENT is dated as of
May 15, 2009.

BETWEEN:   JIUJIANG GAO FENG MINING INDUSTRY LIMITED COMPANY, a company duly
incorporated under the laws of Jiangxi Province, China and having an address at
Long Xiang Country Trade Building, Kowloon Street, Jiujiang City, Jiujiang
Province, China         (hereinafter called "Jiujiang”)           OF THE FIRST
PART       AND:   OSPREY VENTURES, INC., a company duly incorporated under the
laws of the State of Wyoming, having its registered office at 1620 Central
Avenue, Suite 202, Cheyenne, Wyoming, 82001         (hereinafter called
"Osprey")           OF THE SECOND PART

     WHEREAS, as a result of Osprey having being delayed in the submission and
completion of its S-1 registration statement and accompanying initial public
offering, Osprey and Jiujiang desire to amend that certain Option To Purchase
And Royalty Agreement dated April 22, 2007 such as to extend the May 31, 2008
deadline for the completion of the first phase of the exploration program from
May 31, 2008 to May 31, 2010 and to extend any and all dates in the Option to
Purchase and Royalty Agreement by two full years.

     NOW, THEREFORE, in consideration of the promises, the mutual agreements
herein set forth and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

The Option To Purchase And Royalty Agreement entered into between Osprey and
Jiujiang dated April 22, 2007 is hereby amended in relevant part to read as
follows:

3.

OPTION

      3.1

Jiujiang hereby gives and grants to Osprey the sole and exclusive right and
option to acquire 25% of the right, title and interest of Jiujiang in and to the
Property, subject only to Jiujiang receiving the annual payments, shares and the
Royalty, in accordance with the terms of this Agreement for and in consideration
of the following:

      (a)

Osprey, or its permitted assigns, incurring exploration expenditures on the
Property of a minimum of US $20,000 on or before May 31, 2010;

      (b)

Osprey, or its permitted assigns, incurring exploration expenditures on the
Property of a further US $40,000 for aggregate minimum exploration expenses of
US $60,000 on or before May 31, 2011; and


--------------------------------------------------------------------------------


Amendment to Option To Purchase And Royalty Agreement 2. Between Jiujiang Gao
Feng Mining Industry Limited Company and Osprey Ventures, Inc.   May 15, 2009  


(c)

Osprey shall allot and issue 1,000,000 shares in the capital of Osprey to
Jiujiang upon completion of a phase I exploration program as recommended by a
competent geologist;

      3.2

Upon exercise of the Option, Osprey agrees to pay Jiujiang, commencing May 31,
2012, the sum of US $25,000 per annum as prepayment of the Net Smelter Royalty
for so long as Osprey, or its permitted assigns, hold any interest in the
Property. Failure to make any such annual payment shall result in termination of
this Agreement in accordance with Section 5.1.

      3.3

Jiujiang further grants to Osprey the right to acquire an additional 26% of the
right, title and interest of Jiujiang in and to the Property by the payment of
US $25,000 and by incurring an additional US $100,000 in exploration
expenditures on the Property on or before May 31, 2013.

      5.

TERMINATION

      5.1

Subject to Section 8, this Agreement and the Option will terminate:

      (a)

on May 31, 2010 at 11:59 P.M., unless on or before that date, Osprey has
incurred exploration expenditures of a minimum of US $20,000 on the Property;

      (b)

on May 31, 2011 at 11:59 P.M., unless on or before that date, Osprey has
incurred exploration expenditures of a cumulative minimum of US $60,000 on the
Property;

      (c)

at 11:59 P.M. on May 31 of each and every year, commencing on May 31, 2012,
unless Osprey has paid to Jiujiang the sum of US $25,000 on or before that date.

All other terms, conditions and covenants of the Option To Purchase And Royalty
Agreement remain unchanged and in full force and effect.

--------------------------------------------------------------------------------


Amendment to Option To Purchase And Royalty Agreement 3. Between Jiujiang Gao
Feng Mining Industry Limited Company and Osprey Ventures, Inc.   May 15, 2009  

IN WITNESS WHEREOF the parties hereto have executed this Amending Agreement as
of the day and year first above written.

JIUJIANG GAO FENG MINING INDUSTRY LIMITED COMPANY   /s/ “Huang Zhong Bang”      
Per: Huang Zhong Bang, Senior Officer       by its Authorized Signatory    
OSPREY VENTURES, INC.   /s/ “Yiu Yeung Lung James”       Per: Yiu Yeung Lung
James, President       by its Authorized Signatory


--------------------------------------------------------------------------------